            Case 1:20-cv-01887-YK Document 25 Filed 04/22/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK E. WOOLLEY,                                :
    Plaintiff                                   :           No. 1:20-cv-01887
                                                :
       v.                                       :           (Judge Kane)
                                                :
MICHAEL GROFT,                                  :
    Defendant                                   :

                                            ORDER

       AND NOW, on this 22nd day of April 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT Plaintiff Mark E. Woolley (“Plaintiff”)’s

“Motion for Reconsideration and for leave to File an Amended Complaint” (Doc. No. 21) is

GRANTED as follows:

            1. The Court’s Order of February 16, 2021 (Doc. No. 19) is VACATED insofar as it
               deems the dismissal Plaintiff’s claims at Counts I, III, IV, and V of the complaint
               (Doc. No. 1) to be with prejudice;

            2. Plaintiff’s request for leave to file an amended complaint is GRANTED; and


            3. Plaintiff’s proposed amended complaint (Doc. No. 21-1) is DEEMED FILED.


                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
